Citation Nr: 1523186	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome (IBS).

2.  Entitlement to a disability evaluation in excess of 50 percent for service connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
 
The Veteran testified before the undersigned Veterans' Law Judge at an April 2015 videoconference hearing and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to a disability evaluation in excess of 50 percent for service connected depression is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issue of entitlement to a higher disability evaluation for his service connected depression and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue of entitlement to a disability evaluation in excess of 50 percent for service connected depression is dismissed.  


REMAND

The Veteran is also seeking entitlement to a gastrointestinal disability, claimed as entitlement to service connection for irritable bowel syndrome (IBS).

As an initial matter, the Veteran has submitted evidence that he been treated for gastritis.  Accordingly, the Board has broadened the scope of the Veteran's claim to include any gastrointestinal disability, to include gastritis and IBS.

Regarding the Veteran's claim, the Veteran has reported that he received treatment at the emergency room of St. John's Hospital for IBS in October 2011.  It does not appear that these records have been associated with the Veteran's claims file.  On remand, the RO should attempt to obtain medical records from St. John's Hospital.  The Veteran is asked to complete any necessary release forms.

Finally, the Board notes that the Veteran was afforded a VA medical examination in March 2011.  At that time, the examiner concluded that it was less likely than not that the Veteran's reported symptoms of constipation and diarrhea were related to his military service, including his service connected prostate cancer, attributing the Veteran's symptoms to his use of calcium/Vitamin D supplements.  However, the Veteran testified at his April 2015 videoconference hearing that although he has discontinued these supplements, his gastrointestinal symptoms have persisted.  Accordingly, a new VA examination is required to determine whether it is at least as likely as not that the Veteran has a gastrointestinal disability, to include gastritis and IBS, which had onset in service or was caused or permanently aggravated by his active military service, to include as secondary to the Veteran's service connected residuals of prostate cancer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Attempt to obtain all treatment records from St. John's Hospital.  

3. Once the above is done, the RO should schedule the Veteran for a VA examination of his gastrointestinal condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For each identified gastrointestinal condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include as secondary (caused by, related to or aggravated by) to his service connected prostate cancer.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


